Citation Nr: 0709332	
Decision Date: 03/29/07    Archive Date: 04/16/07

DOCKET NO.  04-31 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
under the provisions of 38 U.S.C.A. § 1318.

3.  Entitlement to Survivors' and Dependents' Educational 
Assistance benefits under Chapter 35, Title 38, United States 
Code.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission




ATTORNEY FOR THE BOARD

A. W. Harley, Associate Counsel


INTRODUCTION

The veteran had active service from April 1953 through April 
1955.  He died in July 1977 and the appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  


FINDINGS OF FACT

1. The veteran died in July 1977, at the age of 44.

2. The veteran's death certificate lists the immediate cause 
of his death as pulmonary emboli, due to or as a consequence 
of cardiomyopathy; and the autopsy report shows his cause of 
death as idiopathic cardiomyopathy, pulmonary sarcoidosis, 
and pulmonary emphysema.

3. There is no competent medical evidence in the record to 
indicate a cause-effect relationship between the veteran's 
causes of death and his active service.

4. Statutory criteria for eligibility for Dependency and 
Indemnity Compensation under the provisions of 38 U.S.C.A. 
§ 1318 are not met.

5. Statutory criteria for eligibility for dependant's 
educational assistance under Chapter 35, Title 38, United 
States Code are not met.


CONCLUSIONS OF LAW

1.  The criteria for service connection for cause of the 
veteran's death are not met. 38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1310 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310, 3.312 (2006).

2.  The basic criteria for entitlement to Dependency and 
Indemnity Compensation under 38 U.S.C.A. § 1318 have not been 
met. 38 U.S.C.A. § 1318 (West 2002 & Supp. 2006); 38 C.F.R. § 
3.22 (2006).

3.  The appellant is not entitled to dependant's educational 
assistance under Chapter 35, Title 38, United States Code. 38 
U.S.C.A. §§ 3500, 3501 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.807 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection for the Cause of Death 
The veteran died in July 1977 at the age of 44, more than 20 
years following his discharge from active duty, due to or as 
the consequence of pulmonary emboli that was due to or as a 
consequence of cardiomyopathy. Service connection was not in 
effect for any disability at the time of his death. The 
appellant seeks Dependency and Indemnity Compensation (DIC) 
through a claim to establish service connection for the 
veteran's death. She contends that the veteran's heart 
problems first presented in service.

To establish service connection for the cause of a veteran's 
death, the appellant must show that either the fatal disorder 
or disease was incurred in, or aggravated by, service or, in 
some instances, was manifest to a compensable degree within 
one year of service discharge. 38 U.S.C.A. §§ 1101, 1110, 
1112, 1113; 
38 C.F.R. §§ 3.307, 3.309. As the veteran' death was in part 
due to a heart condition, a starting point in this case is to 
review his service medical records (SMRs) for some indication 
of a heart disability or disorder. The available SMRs were 
reviewed and are discussed below.  Unfortunately, some SMRs 
were destroyed by fire.  See May 2006 response from the 
National Personnel Records Center (NPRC).  In cases where the 
SMRs are presumed destroyed, the Board has a heightened 
obligation to explain its findings and conclusions and to 
consider carefully the benefit-of-the- doubt.  See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).

The available SMRs include a February 1953 entrance 
examination report that is negative as to any medical 
disorders, and an April 1955 separation examination that 
shows an abnormality in the chest and noted "INSP 40 ESP 
38."  The veteran filed a claim in May 1955, immediately 
following service, for chest pains in February 1954 and March 
1955.  That claim was denied in June 1955.  Following a March 
2006 Board remand, VA attempted to gain access to additional 
SMRs, but was met with a negative reply from the NPRC as 
stated above.  In July 2006, VA attempted to collect 
additional information from the appellant so that records 
could again be requested, but in August 2006 the appellant 
informed VA that the information sought was "unknown.  
Unfortunately, because the NPRC has notified VA that records 
have been destroyed and the appellant has no further 
information to provide, further attempts to gain the complete 
SMRs appear futile.

In cases like this, VA looks to other sources for information 
that may show either treatment for a heart disability in 
service or within a year after service, or some other 
information that shows a continuity of symptoms that can be 
medically linked to service. 
The first indication of treatment following service is 
evidenced by February 1974 records from the VA Medical Center 
in Jackson, Mississippi.  The diagnosis of congestive heart 
failure was made nearly twenty years following service.  The 
February 1974 report includes a statement indicating that the 
veteran was in his "usual state of health until 3 years ago 
when he had a two hour duration of severe shortness of breath 
which passed away without residual problems."  At that time, 
VA granted pension benefits to the veteran for 
arteriosclerotic heart disease with congestive failure.  
There are no additional treatment records in the claims 
folder until the June and July 1977 hospitalization that led 
up to the veteran's death.  

At the time of his death, an autopsy was performed.  The 
examiner stated that the death of the veteran was "due to a 
combination of three disease processes consisting of 
idiopathic cardiomyopathy, pulmonary sarcoidosis, and 
pulmonary emphysema.  The autopsy examiner did not feel like 
pulmonary emboli was a major factor in the veteran's terminal 
illness.  The examiner also noted the veteran's family 
history of heart disease and his cigarette habit.  The 
discussion centered around heart disease that onset in 
"early 1974" and no reference was made to any connection to 
service.  There is no additional medical evidence in the 
file.

Unfortunately, no medical evidence exists in the record to 
help establish that the veteran's death was in any way linked 
to his service. The appellant's belief that such a connection 
exists can not provide a medical nexus between the causes of 
the veteran's death and his service. While there is no reason 
to doubt the appellant's sincerity, as a layperson, she does 
not have the medical expertise required to provide a medical 
opinion to establish a link between the veteran's illnesses 
at death and his active service.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494- 495 (1992). Relevant evidence, namely 
medical evidence, from persons qualified to opine as to cause 
of death and causal connection is required. The record 
contains no competent medical evidence that the veteran had a 
heart or lung condition that dated back to his time on active 
duty, or that he had a heart disorder that was incurred in or 
was aggravated by service, or was shown to have manifested 
within one year of discharge. The lack of competent medical 
evidence in this regard weighs against the appellant's claim.

A review of the entire claims file finds no competent 
evidence showing that any of heart or lung problems that the 
veteran had at the time of his death were incurred in 
service, or manifested to a compensable degree within one 
year following discharge. See 38 C.F.R. §§ 3.303, 3.307, 
3.309. Thus, the preponderance of the evidence is against the 
claim. Accordingly, the benefit-of-the-doubt rule is 
inapplicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

DIC under the provisions of 38 U.S.C.A. § 1318
Dependency and Indemnity Compensation (DIC) can be awarded 
based on a service-connected death, or as if the death were 
service-connected under the provisions of 38 U.S.C.A. § 1318.  
See, e.g., Green v. Brown, 10 Vet. App. 111, 115 (1997). The 
widow of a deceased veteran may be entitled to DIC as if the 
veteran's death were service connected where the veteran's 
death was not caused by his own willful misconduct and he was 
in receipt of or entitled to receive (or but for receipt of 
military retired or retirement pay was entitled to receive) 
compensation at the time of death for a service-connected 
disability that was either: (1) continuously rated totally 
disabling by a schedular or unemployability rating for a 
period of ten years or more immediately preceding death; (2) 
continuously rated totally disabling by a schedular or 
unemployability rating from the date of the veteran's 
discharge or release from active service for a period of not 
less than five years immediately preceding death; (3) 
continuously rated totally disabling by a schedular or 
unemployability rating for a period of not less than one year 
immediately preceding death, if the veteran was a former 
prisoner of war who died after September 30, 1999. 38 
U.S.C.A. § 1318 (West 2002).

Prior to the appellant's March 2003 claim, 38 C.F.R. § 3.22, 
the regulation implementing 38 U.S.C.A. § 1318, was amended 
effective January 21, 2000. 
See 65 Fed. Reg. 3388 (January 21, 2000). The purpose of the 
January 2000 amendment was to make clear VA's conclusion that 
38 U.S.C.A. § 1318 authorizes payment of DIC only in cases 
where the veteran had, during his or her lifetime, 
established a right to receive total service- connected 
disability compensation from VA for the period required by 
that statute or would have established such a right if not 
for clear and unmistakable error by VA.

Under 38 C.F.R. § 3.22, "entitled to receive" means that, at 
the time of death, the veteran had a service-connected 
disability rated by VA as totally disabling, but was not 
actually receiving compensation because: (1) VA was paying 
the compensation to the veteran's dependents; (2) VA was 
withholding the compensation to offset an indebtedness of the 
veteran; (3) the veteran had not received total disability 
compensation solely because of clear and unmistakable error 
in a VA decision; (4) the veteran had not waived retired or 
retirement pay in order to receive compensation; (5) VA was 
withholding payments under the provisions of 10 U.S.C.A. § 
1174(h)(2); (6) VA was withholding payments because the 
veteran's whereabouts was unknown, but the veteran was 
otherwise entitled to receive continued payments based on a 
total service-connected disability rating; or (7) VA was 
withholding payments under 38 U.S.C.A. § 5308 but determines 
that benefits were payable under 38 U.S.C.A. § 5309. 38 
C.F.R. § 3.22 (2005).

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F.3d 1373 (Fed. Cir. 
2003), the United States Court of Appeals for the Federal 
Circuit upheld VA's interpretation of 38 U.S.C.A. § 1318, as 
codified at 38 C.F.R. § 3.22 (2005), with certain exceptions 
that do not apply in this case, such as those involving new 
and material evidence. Id. at 1379- 80. In December 2005, VA 
revised 38 C.F.R. § 3.22 to add an eighth circumstance in 
which a person may be found to have been "entitled to 
receive" compensation: where service department records that 
existed at the time of a prior final VA decision but that 
were not considered by VA support a finding that the veteran 
was entitled to receive compensation at the time of death for 
a disability that was rated totally disabling for the 
specified period. See 70 Fed. Reg. 72211 (Dec. 2, 2005). This 
additional circumstance does not apply in the appellant's 
case. There are no newly identified service medical records 
to consider.

The veteran was not service connected for any disability at 
the time of his death.  Therefore, he was not continuously 
evaluated as 100 percent disabled during the ten years prior 
to his death, or at any other time.  The veteran was not a 
former prisoner of war. The appellant has not argued that any 
of the rating decisions over the course of the veteran's life 
were clearly and unmistakably erroneous. Therefore, under the 
law, the appellant's claim must be denied as she is not 
eligible for benefits under 38 U.S.C.A. § 1318.  Where the 
law is dispositive, the claim must be denied on the basis of 
absence of legal merit. See Sabonis v. Brown, 6 Vet. App. 426 
(1994). The appeal for DIC benefits under 38 U.S.C.A. § 1318 
must be denied as a matter of law.

Eligibility for Dependant's Educational Assistance 
Educational assistance is available to a child or surviving 
spouse of a veteran who, in the context of this issue on 
appeal, either died of a service-connected disability or died 
while having a disability evaluated as total and permanent in 
nature resulting from a service-connected disability. 38 
U.S.C.A. §§ 3500, 3501; 38 C.F.R. § 3.807.

As discussed above, the veteran did not die of a service- 
connected disability. Nor did he have a disability evaluated 
as total and permanent in nature resulting from a service- 
connected disability at the time of his death. Accordingly, 
the appellant cannot be considered an "eligible person" 
entitled to receive Dependant's Educational Assistance (DEA) 
benefits. See 38 U.S.C.A. § 3501(a)(1); 
38 C.F.R. § 3.807.

Because the appellant does not meet the basic criteria under 
the law for eligibility for DEA benefits, the law is 
dispositive without regard to any other facts in the case. 
Where the law is dispositive, the claim must be denied on the 
basis of absence of legal merit. See Sabonis v. Brown, 6 Vet. 
App. 426 (1994). The appeal for DEA benefits is denied as a 
matter of law.

Duties to Notify and Assist
VA fulfilled its duties to notify and assist the appellant in 
the development of her claims.  Sufficient evidence is 
available to reach a decision and the veteran is not 
prejudiced by appellate review at this time.

VA's June 2003 and May 2006 letters informed the appellant of 
the evidence necessary to establish her claims.  She was 
notified of what was necessary to establish her claims, what 
evidence she was expected to provide, and what VA would 
obtain on her behalf.  The May 2006 letter also asked the 
appellant to provide VA with any pertinent evidence she had 
in her possession, and informed her of the type of evidence 
necessary to establish an effective date, as is required 
under Dingess v. Nicholson, 19 Vet. App. 473 (2006).  As 
such, VA met its duty to notify the appellant in this case. 

VA also has a duty to assist the appellant in substantiating 
her claims under  
38 C.F.R. § 3.159(c), (d) (2006).  Here, the appellant's 
statements, the veteran's available service medical records 
(SMRs), and VA treatment records have been associated with 
the claims folder.  As discussed above, complete SMRs are not 
available.  The NPRC has notified VA, and VA subsequently 
notified the appellant, that the veteran's SMRs may have been 
destroyed by fire.  Because the appellant subsequently 
notified VA that she has no additional information to assist 
in reconstructing the veteran's records, any further attempts 
to obtain additional SMRs appear futile.  VA has done 
everything reasonably possible to assist the veteran and the 
duty to assist is met.

A remand for further development of these claims would serve 
no useful purpose.  VA has satisfied its duties to notify and 
assist the veteran and further development is not warranted.  

ORDER

Service connection for cause of the veteran's death is 
denied.

Dependency and Indemnity Compensation benefits under the 
provisions of 38 U.S.C.A. § 1318 are denied.

Survivors' and Dependents' Educational Assistance benefits 
under Chapter 35, Title 38, United States Code, are denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


